            Case 2:20-cv-01973-RJC Document 8-5 Filed 01/13/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT FOR
                     THE WESTERN DISTRICT OF PENNSYLVANIA


DARTH NEWMAN,                                     Civil Action No. 2:20-cv-01973-RJC

                      Plaintiff,

       v.                                         Honorable Robert J. Colville

POLLOCK COHEN, LLP,
STEVE COHEN,
CHRISTOPHER K. LEUNG, and
ADAM POLLOCK,                                     Electronically Filed

                      Defendants.

                                          ORDER


       AND NOW, this ________ day of ________________________, 2020, upon

consideration of the foregoing, Plaintiff Darth Newman’s Renewed Motion for Preliminary

Injunction is GRANTED. Defendants are hereby preliminarily enjoined to escrow the disputed

portions of any contingency recoveries received by Defendants after Newman’s Separation Date.



                                                         BY THE COURT:


                                                         ____________________________
                                                         Judge Robert J. Colville
